Citation Nr: 0941203	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-09 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to July 28, 1993 for 
the grant of service connection for pain disorder associated 
with psychological factors. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1955 to October 
1956. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois, which granted an earlier effective date for service 
connection for pain disorder associated with psychological 
factors effective July 28, 1993.  The initial service 
connection for pain disorder associated with psychological 
factors was granted effective August 21, 2002, in a December 
2002 rating decision. 

In August 2009 a Board hearing was held by the undersigned 
Veteran's Law Judge in Phoenix, Arizona.  The transcript is 
of record. 


FINDING OF FACT

The earliest document in the claims file that may be accepted 
as a claim of service connection for pain disorder associated 
with psychological factors was received at the RO on July 28, 
1993. 


CONCLUSION OF LAW

The criteria for the assignment of an effective prior to July 
28, 1993 for the grant of service connection for pain 
disorder associated with psychological factors are not met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence.  

With regard to the claim for an earlier effective date, here, 
the Veteran is challenging the effective date for the initial 
rating assigned following the grant of service connection.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of her disability, and afforded the Veteran the 
opportunity to give testimony before the Board, which she 
did.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Effective Date

The effective date for the grant of service connection for 
disability compensation is the "[d]ay following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later."  38 C.F.R. § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, 
an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization may be accepted as 
an informal claim for benefits, but only after there has been 
a prior allowance or disallowance of a formal claim for 
compensation.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. 
App. 33, 35-6 (1993).

The Veteran contends that she filed a claim on November 9, 
1956 in Chicago, Illinois, a few weeks after she was 
discharged.  In support of her contention she submitted a 
DD214 with the date November 9, 1956 stamped on the back 
along with her name, social security number, claim number and 
date of birth.  However the DD214 alone does not demonstrate 
any intent by the Veteran or a representative to apply for 
benefits. There is no evidence of any communication regarding 
an entitlement to a benefit at that time.  

The earliest formal or informal claim of record was a formal 
claim for "heat exhaustion and sunstroke" made on August 
16, 1968.  On the claim form the Veteran indicated by 
checking "no" that she had never before filed a claim for 
any benefit with the VA.  No additional evidence or 
communications were received and the claim was denied in an 
October 1968 rating decision.  A claim for "heat exhaustion 
and sunstroke September 1955" is not considered a claim for 
service connected for pain disorder with associated 
psychological factors, or any physical manifestations 
thereof, as the Veteran's claim was not a claim for a 
disability but rather a claimed in service event.   

The first evidence that could be considered a claim of 
service connection for pain disorder associated with 
psychological factors was received at the RO on July 28, 
1993.  The claim was a formal claim for multiple physical 
ailments including heat exhaustion left side face, leg 
spasms, spasms of esophagus, severe abdomen spasm and pain, 
tissue fluid retention, neck, left shoulder back spasm, 
infection nephatitis, fatigue, easy loss of balance, 
uncontrolled sleep, delirium, profuse sweating, spasms and 
cramps of both thighs which the June 2005 rating decision 
determined to be somatic complaints.  This is the first 
evidence of any claim for somatic complaints.  

The claims file contains no other document dated prior to 
July 28, 1993 that could be construed as an informal claim of 
service connection for pain disorder associated with 
psychological factors or any somatic complaints.  As such, 
there is no basis on which to assign an earlier effective 
date for the grant of service connection for pain disorder 
associated with psychological factors.  

The Veteran firmly believes that she is entitled to 
compensation dating from the time of her discharge in October 
1956.  To some extent, the Veteran appears to be raising an 
argument couched in equity.  While sympathetic to the 
appellant, the Board is nonetheless bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  Accordingly, the Board must, and 
has, decided this case based on the application of the law to 
the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 
(1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) 
[noting that the Court must interpret the law as it exists, 
and cannot extend benefits out of sympathy for a particular 
claimant].

The preponderance of the evidence is against the claim of 
entitlement to an effective date prior to July 28, 1993 for 
the grant of service connection for pain disorder associated 
with psychological factors; there is no doubt to be resolved; 
and an earlier effective date is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  


ORDER


Entitlement to an effective date prior to July 28, 1993 for 
the grant of service connection for pain disorder associated 
with psychological factors is denied.  







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


